DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “a locking member extending radially therefrom, the locking member being configured to rotationally interlock to the rib to prevent withdrawal of the coupling; and a locking housing defining a sleeve adapted to extend over the sensor element, wherein the sleeve includes opposing lateral slots and is adapted to prevent rotational movement and axial movement of the coupling relative to the port when the locking member is rotationally interlocked with the rib to prevent disengagement of the coupling from the port” in combination with the remaining elements as set forth in claim 1.
With regards to claims 2-9 are allowable based upon their dependency thereof claim 1.
With regards to claim 10
The prior art does not disclose or suggest the claimed “a locking member configured for rotationally interlocking the coupling to the port through lockable engagement with the rib, the sensor assembly further including a locking housing defining a sleeve adapted to extend over the sensor element, wherein the locking 
With regards to claims 11-14 are allowable based upon their dependency thereof claim 10.
With regards to claim 15
The prior art does not disclose or suggest the claimed “a locking member configured for rotation-based lockable engagement with the rib; and a locking housing defining a sleeve adapted to extend over the sensor element, wherein the locking housing is adapted to prevent rotational movement of the coupling relative to the port and axial movement of the coupling relative to the port when the coupling is interlocked with the port, thereby preventing disengagement of the coupling from the port” in combination with the remaining elements as set forth in claim 15.
With regards to claims 16-20 are allowable based upon their dependency thereof claim 15.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lutzke et al. PG. Pub. No.: US 2013/0147184 A1 discloses A quick connector assembly includes a coupling housing having a fluid quick connector disposed about an end and a sensor quick connector axially aligned with an auxiliary axis. A sensor housing is insertable along the auxiliary axis to couple a sensor with the coupling housing. The sensor quick connector includes at least one leg and the sensor housing , however is silent on a locking member extending radially therefrom, the locking member being configured to rotationally interlock to the rib to prevent withdrawal of the coupling; and a locking housing defining a sleeve adapted to extend over the sensor element, wherein the sleeve includes opposing lateral slots and is adapted to prevent rotational movement and axial movement of the coupling relative to the port when the locking member is rotationally interlocked with the rib to prevent disengagement of the coupling from the port or a locking member configured for rotationally interlocking the coupling to the port through lockable engagement with the rib, the sensor assembly further including a locking housing defining a sleeve adapted to extend over the sensor element, wherein the locking housing is adapted to prevent rotational movement and axial movement of the coupling relative to the port, thereby preventing disengagement of the coupling from the port or a locking member configured for rotation-based lockable engagement with the rib; and a locking housing defining a sleeve adapted to extend over the sensor element, wherein the locking housing is adapted to prevent rotational movement of the coupling relative to the port and axial movement of the coupling relative to the port when the coupling is interlocked with the port, thereby preventing disengagement of the coupling from the port.
Erickson US PATENT No.: US 5, 482, 417 discloses a self-locking mechanism for locking a rotatable member such as a screw, bolt, lock rod, etc. In the case of a lock rod that secures a tool holder within a tool block, the self-locking mechanism of the present invention includes at least one cam surface connected between the lock rod and a rotating carrier having at least one wedge surface. The rotating carrier, wedge surface, and cam surface (52) are shaped and disposed such that they can be rotated by a driver in unison as the lock rod is rotated between locked and unlocked positions. However, the rotating carrier, wedge surface and cam surface are disposed and shaped such that the cam surface and wedge surface will under the influence of the lock rod, move to a wedged self-locking position after the lock rod has assumed a locked position. The driver is designed with respect to the rotating carrier, wedge surface, and cam surface such that the driver will rotate the cam surface and wedge surface with respect to each other such that they are moved from a wedged locked position and thereafter the rotating carrier, wedge surface, and cam surface can be rotated in unison as the lock rod itself is rotated from the locked position to the unlocked position, however is silent on a locking member extending radially therefrom, the locking member being configured to rotationally interlock to the rib to prevent withdrawal of the coupling; and a locking housing defining a sleeve adapted to extend over the sensor element, wherein the sleeve includes opposing lateral slots and is adapted to prevent rotational movement and axial movement of the coupling relative to the port when the locking member is rotationally interlocked with the rib to prevent disengagement of the coupling from the port or a locking member configured for rotationally interlocking the coupling to the port through lockable engagement with the rib, the sensor assembly further including a locking housing defining a sleeve adapted to extend over the sensor element, wherein the locking housing is adapted to prevent rotational movement and axial movement of the coupling relative to the port, thereby preventing disengagement of the coupling from the port or a locking member configured for rotation-based lockable engagement with the rib; and a locking housing defining a sleeve adapted to extend over the sensor element, wherein the locking housing is adapted to prevent rotational movement of the coupling relative to the port and axial movement of the coupling relative to the port when the coupling is interlocked with the port, thereby preventing disengagement of the coupling from the port.

Arosio US PATENT No.: US 5,316,347 discloses quick-fitting coupling has arranged thereon spring-loaded flat-face sealing couplings with interengaging male and female members (2,3) to serve as hydraulic couplings. The female member of each flat-face sealing coupling is provided with an outwardly projecting peripheral flange for precise embedded engagement with a respective peripheral groove on a mounting opening for the female member arranged on the fixed support plate, the arrangement being such that the flat end face of the female member comes to lie in a common plane with the coupling side of the support plate and is in abutting relationship therewith. Furthermore, the male members are rigidly fastened to the movable support plate and are projecting therefrom to a point so as to cause the two support plates, when the flat-face sealing couplings are in the coupled position, to be in abutting engagement with each other. This arrangement will render the quick-fitting coupling very compact and enable it to be coupled and uncoupled, even when under pressure, without leakage of , however is silent on a locking member extending radially therefrom, the locking member being configured to rotationally interlock to the rib to prevent withdrawal of the coupling; and a locking housing defining a sleeve adapted to extend over the sensor element, wherein the sleeve includes opposing lateral slots and is adapted to prevent rotational movement and axial movement of the coupling relative to the port when the locking member is rotationally interlocked with the rib to prevent disengagement of the coupling from the port or a locking member configured for rotationally interlocking the coupling to the port through lockable engagement with the rib, the sensor assembly further including a locking housing defining a sleeve adapted to extend over the sensor element, wherein the locking housing is adapted to prevent rotational movement and axial movement of the coupling relative to the port, thereby preventing disengagement of the coupling from the port or a locking member configured for rotation-based lockable engagement with the rib; and a locking housing defining a sleeve adapted to extend over the sensor element, wherein the locking housing is adapted to prevent rotational movement of the coupling relative to the port and axial movement of the coupling relative to the port when the coupling is interlocked with the port, thereby preventing disengagement of the coupling from the port.

Yentile et al. US PATENT No.: US 6, 174,206 B1 discloses a quick-connect connector adaptor for use between male and female portions of a BNC connector includes a body having mating male and female portions. The male portion of the adaptor may be inserted into the female portion of the BNC connector without locking thereto, thereby allowing quick connection thereto. A plurality of these adaptors may be mounted to a panel for simultaneous quick-connection to a plurality of connector portions of BNC connectors disposed on an electrical instrument. In this manner, a plurality of connections may be quickly and accurately made, however is silent on a locking member extending radially therefrom, the locking member being configured to rotationally interlock to the rib to prevent withdrawal of the coupling; and a locking housing defining a sleeve adapted to extend over the sensor element, wherein the sleeve includes opposing lateral slots and is adapted to prevent rotational movement and axial movement of the coupling relative to the port when the locking member is rotationally interlocked with the rib to prevent disengagement of the coupling from the port or a locking member configured for rotationally interlocking the coupling to the port through lockable engagement with the rib, the sensor assembly further including a locking housing defining a sleeve adapted to extend over the sensor element, wherein the locking housing is adapted to prevent rotational movement and axial movement of the coupling relative to the port, thereby preventing disengagement of the coupling from the port or a locking member configured for rotation-based lockable engagement with the rib; and a locking housing defining a sleeve adapted to extend over the sensor element, wherein the locking housing is adapted to prevent rotational movement of the coupling relative to the port and axial movement of the coupling relative to the port when the coupling is interlocked with the port, thereby preventing disengagement of the coupling from the port.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/FRANCIS C GRAY/Primary Examiner, Art Unit 2852